 


110 HR 665 IH: To amend the Consolidated Omnibus Budget Reconciliation Act of 1985 to expand the county organized health insuring organizations authorized to enroll Medicaid beneficiaries.
U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 665 
IN THE HOUSE OF REPRESENTATIVES 
 
January 24, 2007 
Mrs. Capps (for herself and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Consolidated Omnibus Budget Reconciliation Act of 1985 to expand the county organized health insuring organizations authorized to enroll Medicaid beneficiaries. 
 
 
1.Expansion of authorized county medicaid organized health insuring organizations 
(a)In generalSection 9517(c)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (42 U.S.C. 1396b note), as added by section 4734 of the Omnibus Budget Reconciliation Act of 1990 and as amended by section 704 of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000, is amended— 
(1)in subparagraph (A), by inserting , in the case of any health insuring organization described in such subparagraph that is operated by a public entity established by Ventura County, and in the case of any health insuring organization described in such subparagraph that is operated by a public entity established by Merced County after described in subparagraph (B); and 
(2)in subparagraph (C), by striking 14 percent and inserting 16 percent. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. 
 
